 



Exhibit 10.8

REIMBURSEMENT AGREEMENT

     THIS REIMBURSEMENT AGREEMENT (the “Agreement”) is made and entered into
effective as of this 19th day of June 2003, by and between Steven Jobs (“Jobs”),
and Pixar, a California corporation.

     In consideration of the mutual promises, agreements, covenants, warranties,
representations and provisions contained herein, the parties agree as follows:

     1.     Reimbursement of Aircraft Expense. Subject to the terms and
conditions contained herein, if during the Term (as defined hereafter) Jobs uses
his aircraft in connection with his travel on Pixar business, Pixar agrees to
reimburse to Jobs the expense of such use. Jobs’ aircraft is identified as a
Gulfstream V aircraft, serial number 586, Federal Aviation Administration
registration number N2N (the “Aircraft”).

     2.     Term. The term of this Agreement (the “Term”) shall commence on the
effective date hereof (the “Commencement Date”) and end on December 31, 2003
(the “Initial Term Expiration Date”). Notwithstanding the foregoing, and unless
this Agreement has earlier been terminated in accordance with its terms, the
Term shall continue after the Initial Term Expiration Date on an annual basis.
Either party may terminate this Agreement any time during the Term upon not less
than thirty (30) days written notice to the other. This Agreement shall
terminate on the termination of Jobs’ employment by Pixar.

     3.     Base of the Aircraft. Pixar acknowledges that Jobs currently bases
the Aircraft at Stockton Metropolitan Airport, Stockton, California (the
“Base”), and that Job’s use of the Aircraft for Pixar business travel shall
include ferry flights to and from the Base at the beginning and end of such
business travel.

     4.     Reimbursement.

          (a)     Pixar shall reimburse to Jobs in connection with his use of
the Aircraft during the Term for Pixar business travel the following amounts
(referred to collectively as the “Reimbursement Amounts”) within 30 days of
receipt of an invoice from Jobs or his representative with respect to such use:

               (i)     $7,500 per operating hour for use of the Aircraft, as
such rate may be adjusted periodically by the mutual consent of the parties;

               (ii)      all fees, including fees for landing, parking, hangar,
tie-down, handling, customs, use of airways and permission for overflight;

               (iii)     all expenses for in-flight catering;





--------------------------------------------------------------------------------



 



               (iv)     all travel expenses for pilots, flight attendants and
other flight support personnel, including food, lodging and ground
transportation; and

               (v)     all communications charges, including in-flight
telephone.



       Jobs’ invoices shall include the date, departure point, arrival point,
number of passengers and number of operating hours for each flight by Pixar and
documentation of the other expenses to be reimbursed hereunder.

          (b)     In no event shall the amount reimbursed under this Agreement
on an annual basis exceed $300,000 without the further written consent of
Pixar’s Board of Directors.

     5.     Pilots. For all flights of the Aircraft by Pixar pursuant to this
Agreement, Jobs shall cause the Aircraft to be operated by pilots who are duly
qualified under the Federal Aviation Regulations, including without limitation,
with respect to currency and type-rating, whose licenses and certificates are in
good standing, and who meet all other requirements established and specified by
the FAA and the insurance policies required hereunder.

     6.     Operation and Maintenance Responsibilities of Jobs. This agreement
is not intended to constitute a lease of the Aircraft. Jobs shall be in
operational control of the Aircraft at all times during the Term. Jobs shall be
solely responsible for the operation and maintenance of the Aircraft and shall
operate and maintain such Aircraft in compliance with all applicable laws and
regulations.

     7.     Insurance. Jobs shall maintain in effect at his own expense
throughout the Term, insurance policies containing such provisions and providing
such coverages as Jobs deems appropriate. Notwithstanding the foregoing, Jobs
shall maintain property damage and personal injury aviation liability insurance
with coverage in the amount of no less than $100,000,000 combined single limit
per occurrence (the “Required Insurance”). Jobs shall cause the policies
providing the Required Insurance to (a) name Pixar as an additional insured,
(b) not be subject to any offset by any other insurance carried by Jobs or
Pixar, (c) contain a waiver by the insurer of any subrogation rights against
Pixar, (d) insure the interest of Pixar, regardless of any breach or violation
by the Jobs or of any other person (other than is solely attributable to the
gross negligence or willful misconduct of Pixar) of any warranty, declaration or
condition contained in such policies, (e) include a severability of interests
endorsement providing that such policy shall operate in the same manner (except
for the limits of coverage) as if there were a separate policy covering each
insured and (f) not be subject to cancellation or material modification without
at least 30 days’ written notice to Pixar. Pixar acknowledges that Jobs does not
maintain and is not required to maintain insurance against perils covered by
“war risk” insurance, including acts of war, hijacking, nuclear detonation,
strikes, sabotage, confiscation, and terrorism.

     8.     Indemnity; Loss or Damage

          (a)     Jobs shall indemnify, defend and hold harmless Pixar and its
officers, directors, agents and employees from and against any and all
liabilities, claims (including, without limitation, claims involving or alleging
Pixar’s negligence and claims involving strict or absolute liability in tort),
demands, suits, causes of action, losses, penalties, fines, expenses (including,
without limitation, attorneys’ fees) or damages (collectively, “Claims”), to the
extent relating to or arising out of Jobs’ breach of this Agreement if and to
the extent that Pixar would have had the

-2-



--------------------------------------------------------------------------------



 



benefit of insurance coverage for such Claims but for Jobs’ breach but not
including circumstances in which a Claim is solely attributable to the gross
negligence or willful misconduct of Pixar. Pixar agrees to seek recovery for any
Claims from all available insurance before seeking indemnification from Jobs
hereunder. The maximum amount of Jobs’ liability hereunder shall be
$250,000,000.

          (b)     Pixar shall indemnify, defend and hold harmless Jobs and his
agents and employees from and against any and all Claims to the extent relating
to or arising out of Pixar’s breach of this Agreement.

          (c)     In the event of loss or destruction of all or a portion of the
Aircraft, or in the event of confiscation or seizure of the Aircraft, this
Agreement shall automatically terminate; provided, however, that such
termination of this Agreement shall not affect Pixar’s obligation to pay Jobs
all unpaid Reimbursement Amounts.

     9.     General Provisions

          (a)     Headings. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the construction or
interpretation of this Agreement.

          (b)     Partial Invalidity. If any provision of this Agreement, or the
application thereof to any person, place or circumstance, shall be held by a
court of competent jurisdiction to be illegal, invalid, unenforceable or void,
then such provision shall be enforced to the extent that it is not illegal,
invalid, unenforceable or void, and the remainder of this Agreement, as well as
such provision as applied to other persons, shall remain in full force and
effect.

          (c)     Waiver. With regard to any power, remedy or right provided in
this Agreement or otherwise available to any party, (i) no waiver or extension
of time shall be effective unless expressly contained in a writing signed by the
waiving party, (ii) no alteration, modification or impairment shall be implied
by reason of any previous waiver, extension of time, delay or omission in
exercise or other indulgence, and (iii) waiver by any party of the time for
performance of any act or condition hereunder does not constitute waiver of the
act or condition itself.

          (d)     Notices. Any notice or other communication required or
permitted under this Agreement shall be in writing and shall be deemed duly
given upon actual receipt, if delivered personally, by overnight courier or by
telecopy; or three (3) days following deposit in the United States mail, if
deposited with postage pre-paid, return receipt requested, and addressed to such
address as may be specified in writing by the relevant party from time to time,
and which shall initially be as follows:

      To Jobs at:   Steven Jobs
c/o Howson-Simon CPA, LP
101 Ygnacio Valley Road, Ste. 310
Walnut Creek, California 94596
Attn: Jeff Howson
Tel.: (925) 274-7690
Fax: (925) 977-9064

-3-



--------------------------------------------------------------------------------



 

      To Pixar at:   Pixar
1200 Park Avenue
Emeryville, California 94608
Attn: Shelli Geer
Tel.: (510) 752-3354
Fax: (510) 752-3775



       No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a party.

          (e)     California Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of California, regardless of
the choice of law provisions of California or any other jurisdiction.

          (f)     Entire Agreement. This Agreement constitutes the entire
agreement between the parties pertaining to the subject matter contained in this
Agreement and supersedes any prior or contemporaneous agreements,
representations and understandings, whether written or oral, of or between the
parties with respect to the subject matter of this Agreement. There are no
representations, warranties, covenants, promises or undertakings, other than
those expressly set forth or referred to herein.

          (g)     Amendment. This Agreement may be amended only by a written
agreement signed by all of the parties.

          (h)     Binding Effect; Assignment. This Agreement shall be binding
on, and shall inure to the benefit of, the parties to it and their respective
successors and assigns; provided, however, that Pixar may not assign any of its
rights under this Agreement, and any such purported assignment shall be null,
void and of no effect.

          (i)     Attorneys’ Fees. Should any action (including any proceedings
in a bankruptcy court) be commenced between any of the parties to this Agreement
or their representatives concerning any provision of this Agreement or the
rights of any person or entity thereunder, solely as between the parties or
their successors, the party or parties prevailing in such action as determined
by the court shall be entitled to recover from the other party all of its costs
and expenses incurred in connection with such action (including, without
limitation, fees, disbursements and expenses of attorneys and costs of
investigation).

          (j)     Remedies Not Exclusive. No remedy conferred by any of the
specific provisions of this Agreement is intended to be exclusive of any other
remedy, and each and every remedy shall be cumulative and shall be in addition
to every other remedy given hereunder or now or hereafter existing at law or in
equity by statute or otherwise. The election of any one or more remedies shall
not constitute a waiver of the right to pursue other remedies.

          (k)     No Third Party Rights. Nothing in this Agreement, whether
express or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any person other than the parties to this Agreement
and their respective successors and assigns, nor is

-4-



--------------------------------------------------------------------------------



 



anything in this Agreement intended to relieve or discharge the obligation or
liability of any third persons to any party to this Agreement, nor shall any
provision give any third person any right of subrogation or action over or
against any party to this Agreement.

          (l)     Counterparts. This Agreement may be executed in one or more
counterparts, each of which independently shall be deemed to be an original, and
all of which together shall constitute one instrument.

          (m)     Relationship of the Parties. Nothing contained in this
Agreement shall in any way create any association, partnership, joint venture,
or principal-and-agent relationship between the parties hereto or be construed
to evidence the intention of the parties to constitute such.

          (n)     Limitation of Damages. Each party waives any and all claims,
rights and remedies against the other, whether express or implied, or arising by
operation of law or in equity, for any punitive, exemplary, indirect, incidental
or consequential damages whatsoever.

          (o)     Survival. All representations, warranties, covenants and
agreements, set forth in Sections 4, 7, 8 and 9 contained in this Agreement
shall survive the expiration or termination of this Agreement.

     IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to
be duly executed effective as of the day and year first written above.

          STEVEN JOBS:   PIXAR:                   /s/ STEVEN JOBS


--------------------------------------------------------------------------------

    By:   /s/ ANN MATHER


--------------------------------------------------------------------------------

      Its:   Chief Financial Officer

5